FILED
                            NOT FOR PUBLICATION                             OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50559

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00706-DMG

  v.
                                                 MEMORANDUM *
RICHARD ALVAREZ-AYALA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Richard Alvarez-Ayala appeals from the district court’s judgment and

challenges the 12-month and one day sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Alvarez-Ayala contends that the district court erred when it imposed a term

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of imprisonment for the purpose of rehabilitation. We review for plain error, see

United States v. Grant, 664 F.3d 276, 279 (9th Cir. 2011), and find none. The

record reflects that the district court discussed its hope that Alvarez-Ayala would

deal with his underlying substance abuse problems but did not “‘impose or

lengthen [the custodial] sentence to enable [Alvarez-Ayala] to complete a

treatment program or otherwise promote rehabilitation.’” See id. at 281 (quoting

Tapia v. United States, 131 S. Ct. 2382, 2392 (2011)).

      AFFIRMED.




                                          2                                    12-50559